                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Adia A. Washington,                                         Case No. 3:18CV2008

                      Plaintiff

               v.                                           ORDER

Weinberg Mediation Group, LLC, et al.,

                      Defendants


       Initial status/scheduling conference held in lieu of case management conference. Time:

15 minutes.

       It is hereby

       ORDERED THAT:

       1.      Case designated expedited.

       2.      Plaintiff’s motion for default as to defendant Weinberg Mediation Group,

               LLC is granted;

       3.      Leave granted to defendant to submit motion for judgment and statement of

               damages or, in the alternative, status reports on or before February 28, 2019;

       4.      To the extent known to codefendant JTM Capital Management, LLC, said

               defendant shall provide last-known contact information, including identities of

               representatives, address, telephone number, and email by February 15, 2019; and
      5.     Further proceedings otherwise held in abeyance pending status reports, if filed, or

             adjudication of pending motion to dismiss.

      So ordered.1


                                                          /s/ James G. Carr
                                                          Sr. U.S. District Judge




      1
         For further information re. this Court’s case management preferences, see:
http://www.ohnd.uscourts.gov/home/judges/judge-james-g-carr/civil-cases-case-management-
procedures/


                                              2
